Slip-Op. 02-62

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
CONSOLIDATED BEARINGS COMPANY,          :
                                        :
               Plaintiff,               :
                                        :    Court No. 98-09-02799
               v.                       :
                                        :
THE UNITED STATES,                      :
                                        :
               Defendant.               :
________________________________________:


                                 ORDER

     Upon consideration of the Final Results of Redetermination

Pursuant to Ct. Remand (“Remand Results II”) for Consolidated

Bearings Co. v. United States (“Consolidated Bearings”), 26 CIT __,

182 F. Supp. 2d 1380 (2002), filed by the United States Department

of Commerce, International Trade Administration (“Commerce”), on

April 18, 2002, plaintiff’s comments contesting the Remand Results

II, defendant’s response in opposition to plaintiff’s comments, and

all other pertinent papers, it is hereby


     ORDERED that this case is remanded again to Commerce to

liquidate all Consolidated Bearings’ imports of FAG Kugelfisher’s

merchandise imported during the period of review in accordance with

the September 9, 1997, liquidation instructions as ordered by this
Court No. 98-09-02799                                       Page 2


Court in Consolidated Bearings, 26 CIT __, 182 F. Supp. 2d 13801;

and it is further


     ORDERED that the re-remand results are due within thirty (30)

days of the date that this order is entered.      Any responses or

comments are due within fifteen (15) days thereafter. Any rebuttal

comments are due within five (5) days after the date the responses

or comments are due.




                                      _________________________
                                         NICHOLAS TSOUCALAS
                                            SENIOR JUDGE




DATED:    July 9, 2002
          New York, New York



     1

       The Court is bewildered by Commerce’s continued misreading
of the purpose and scope of the Court’s previous remands in this
matter. Similar to Commerce’s Final Results of Redetermination
Pursuant to Ct. Remand (“Remand Results I”), in Remand Results II,
Commerce rather than follow the clear instructions set forth by
this Court, states that Commerce

     will instruct the U.S. Customs Service to liquidate
     Consolidated’s imports of FAG merchandise during the
     [POR] . . . using the ad valorem rates from the September
     9, 1997, liquidation instructions which [Commerce]
     calculated based on FAG’s reported sales through its U.S.
     affiliate to various U.S. customers.

Remand Results II at 5.